Citation Nr: 1112418	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment on September 13, 2008 and September 20, 2008, at the Tulane University Hospital and Clinic.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from February 1968 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA), Medical Center in Jackson, Mississippi, which denied the Veteran's claim.

The Veteran appeared before the undersigned Veterans Law Judge during a Board video conference hearing via the New Orleans, Louisiana, RO, in May 2010, to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The central issue in this case is whether the Veteran's treatment at the Tulane University Hospital and Clinic Emergency Room on September 13, 2008, and September 20, 2008, meet the requirements for reimbursement.  The Board notes that in order for the Veteran to be reimbursed under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 with implementing regulations at 38 C.F.R. § 17.1000 et seq, he must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;


(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;


(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment; and 

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).

The provisions of 38 U.S.C.A. § 1725 were changed by legislation that became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Specifically, the word "shall" in the first sentence replaced the word "may."  This made the payment or reimbursement by VA mandatory and non-discretionary, if the requirements for such payment were satisfied.  Under both versions, all of the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.  The provisions became effective when the law was signed on October 10, 2008.  There was no specific effective date or applicability date indicated for the provision, but there is a general presumption against the retroactive effect of new statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  See 38 U.S.C.A. § 1725(f)(1)(B) (West 2002).

Also changed by the revision was how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no such facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility. The length of treatment is not a matter in dispute here.

Initially, it is unclear from review of the Veteran's claims file, which date of medical service he seeks reimbursement for.  During his Board video conference hearing, the Veteran asserted that he sought treatment for his right foot burn on September 13, 2008.  However, the only private medical evidence in the claims file from Tulane University Hospital and Clinic is dated on September 20, 2008, where it is clearly noted that this visit was a follow-up from the Veteran's visit the week prior.  All of the Veteran's medical records from Tulane University Hospital and Clinic must be obtained and associated with the claims file in order to determine whether the Veteran's private treatment for his right foot burn was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Further, each of the remaining elements set forth under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000 must be specifically addressed.  

Accordingly, the case is REMANDED for the following action:

1.  All of the Veteran's treatment records from the Tulane University Hospital and Clinic dated in September 2008 must be obtained.  Any response received must be memorialized in the claims file.

2.  The Veteran has alleged that he meets each element of the requirements set forth under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000.  After obtaining the outstanding private treatment records indicated above, the claim must be readjudicated and each element must be specifically addressed.  

In particular, the Veteran's statements that he sought treatment on Saturday, when the VA treatment facility was closed, must be investigated.  If the VA treatment facility in New Orleans was closed, the nearest alternative VA facility must be identified.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case, which addresses all evidence associated with the clams file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


